ORIGINAL                                                03/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                           Case Number: DA 20-0606


                                         DA 20-0606
                                                                                               I
                                                                                  X   LIIINE




STATE OF MONTANA,                                                               MAR 0 8 2022
                                                                           Bovven Greenwood
                                                                         Clerk of Suprerne Coun
              Plaintiff and Appellee,                                       . tr4te ryf IVIneNtan



       v.                                                             ORDER

CHRISTOPHER I TOULOUSE,

              Defendant and Appellant.



       Counsel for Appellant Christopher I Toulouse filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that he has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Toulouse responded to counsel's brief
and objected to counsel's motion.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We have considered the arguments raised by counsel and by Toulouse
in his response. We conclude there are no arguments with potential legal merit that could
be raised in a direct appeal of Toulouse's conviction in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant personally‘1, 1_,
       DATED this       s"." ----day of March, 2022.



                                                                Chief Justice
,24f